                                          Case 5:20-cv-03664-LHK Document 61 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CHASOM BROWN, et al.,                               Case No. 20-CV-03664-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          CASE MANAGEMENT ORDER
                                  14             v.

                                  15     GOOGLE LLC,
                                  16                    Defendant.

                                  17
                                              On September 2, 2020, the parties filed a joint case management statement in connection
                                  18   with their September 9, 2020 Initial Case Management Conference. ECF No. 59 (“JCMS”). In the
                                  19   JCMS, the parties dispute whether bifurcation of discovery is appropriate in the instant case. Id. at
                                       12. The Court notes that it does not bifurcate discovery.
                                  20
                                             Furthermore, the Court hereby adopts the following case schedule, and continues the case
                                  21   management conference to January 13, 2021, at 2:00 p.m.
                                  22
                                         Scheduled Event                                           Date
                                  23     Deadline to File Stipulations re: Protective Order and    October 2, 2020
                                         ESI Protocol
                                  24
                                         Deadline to Brief Motion to Dismiss                       Opp’n: September 21, 2020
                                  25                                                               Reply: October 13, 2020
                                  26     Hearing on Motion to Dismiss                              December 3, 2020, at 1:30 p.m.
                                         Further Case Management Conference                        January 13, 2021, at 2:00 p.m.
                                  27
                                                                                         1
                                  28
                                       Case No. 20-CV-03664-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-03664-LHK Document 61 Filed 09/03/20 Page 2 of 2




                                         Close of Fact Discovery                              August 2, 2021
                                   1
                                         Opening Expert Reports                               August 23, 2021
                                   2
                                         Rebuttal Expert Reports                              September 13, 2021
                                   3     Close of Expert Discovery                            September 27, 2021
                                   4     Last Day to File Motion for Class Certification      Motion: October 4, 2021
                                                                                              Opp’n: November 15, 2021
                                   5                                                          Reply: December 20, 2021
                                   6     Class Certification Hearing                          January 20, 2022, at 1:30 p.m.

                                   7   IT IS SO ORDERED
                                   8

                                   9   Dated: September 3, 2020
                                  10                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       2
                                  28
                                       Case No. 20-CV-03664-LHK
                                       CASE MANAGEMENT ORDER
